Citation Nr: 0738864	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-24 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
disability.

2.  Entitlement to service connection for benign prostatic 
hypertrophy (BPH).

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected disability.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for arthritis.

7.  Entitlement to service connection for pleurisy and 
bronchitis.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1955 to 
January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
September 2004 and April 2005 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection BPH, 
hypertension, bilateral hearing loss, tinnitus, arthritis, 
and bronchitis and pleurisy are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

In June 2007, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.

In a letter received by the RO in April 2006, the veteran 
stated that he had never brought up his alcoholism before and 
that it developed over the years from his military career, 
especially his tours in Korea, Azores, Vietnam and long TDYs 
in Eniwetok and Germany.  In addition, in a letter received 
by the RO April 2007 the veteran indicated that he expected 
an earlier effective date for his service-connected 
disability.  Thus, these matters are referred to the RO for 
appropriate action.  


FINDING OF FACT

The veteran's erectile dysfunction has been related by 
competent medical evidence to service-connected diabetes 
mellitus, type 2.


CONCLUSION OF LAW

Erectile dysfunction is causally related to service-connected 
disability. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  With respect 
to the issue of entitlement to service connection for 
erectile dysfunction, the Board observes that in light of the 
favorable outcome of this appeal, any perceived lack of 
notice or development under the VCAA should not be considered 
prejudicial.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury pursuant to 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

In this case, the appellant clearly has erectile dysfunction.  
The remaining question, therefore, is whether there is 
medical evidence of a relationship between the current 
disability and military service or between the current 
disability and a service-connected disability.

The Board notes that the veteran was afforded a VA 
examination in July 2004.  The examiner, Dr. S.E.S., reviewed 
the claims file and examined the veteran.  The veteran was 
diagnosed with diabetes mellitus, peripheral neuropathy, 
erectile dysfunction, and hypertension.  Dr. S.E.S. stated 
that the veteran was more likely than not to have erectile 
dysfunction as evidenced by presence of protein in the urine 
that is secondary to diabetes mellitus.  

The Board also notes that the RO denied service connection 
for erectile dysfunction because the record demonstrated that 
the veteran was diagnosed with erectile dysfunction prior to 
his diagnosis of diabetes mellitus.  In fact, an April 2001 
private treatment record indicated that the veteran reported 
that he had been having a problem with sexual dysfunction for 
a year or two.  A urinalysis done on that date was negative 
for protein, glucose, blood, and leukocytes.

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  However, at the same time, 
the Board is mindful that it cannot make its own independent 
medical determinations.  Dr. S.E.S. reviewed the veteran's 
claim file, and so the Board must assume that he was aware of 
when the veteran's erectile dysfunction symptoms began.  The 
Board also notes that there is no competent medical opinion 
of record that contradicts the opinion of Dr. S.E.S.

The Board finds that when all of the elements are weighed in 
this case, the claim appears to be at least in equipoise.  
See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2005).  In Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the United States Court 
of Appeals for Veterans Claims stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  
Because the evidence is in equipoise, and since the appellant 
is afforded the benefit-of-the-doubt, the Board concludes 
that service connection for erectile dysfunction as secondary 
to service-connected diabetes mellitus, type 2, is warranted.     


ORDER

Entitlement to service connection for erectile dysfunction as 
secondary to service-connected diabetes mellitus, type 2, is 
granted.


REMAND

With respect to the remaining issues on appeal, a review of 
the record discloses a need for further evidentiary 
development in this case.

A letter received by the RO in April 2007, advised that the 
veteran underwent a thorough medical examination by Dr. 
Anderson at the VA Clinic in Jacksonville on September 28, 
2003.  That examination is not of record.  The VCAA requires 
that attempts be made to obtain VA records unless it is 
futile.  Without a negative response from the VA Medical 
Center, it is not clear that further requests would be 
futile.  

With respect to the issues of entitlement to service 
connection for hearing loss and tinnitus, the evidence 
indicates that the veteran had tinnitus in service and that 
the veteran reports current symptoms of hearing loss and 
tinnitus as well as continuity of symptomatology since 
service.  Thus, in order to afford the veteran every 
consideration with respect to the present appeal and to 
ensure due process, it is the Board's opinion that further 
development of the case is necessary.  In this regard, a 
medical opinion in conjunction with the review of the entire 
record and examination of the veteran is warranted to 
indicate whether or not the veteran currently suffers from 
tinnitus which is related to his active service.  38 C.F.R. 
§ 3.159(c)(4). 
   
Accordingly, the case is REMANDED for the following action:

1.  All VA outpatient treatment records 
from the VA medical center in 
Jacksonville prior to December 2003 and 
after January 2004 should be obtained and 
associated with the claims file, 
including a treatment record dated 
September 28, 2003.  All necessary 
follow-up efforts must be made to obtain 
the records, until it is clear from the 
responses received that further requests 
would be futile.

2.  The veteran should be afforded the 
appropriate VA examination to determine 
whether the veteran has hearing loss and 
tinnitus related to his military service.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
has current diagnoses of hearing loss 
and/or tinnitus that are related to the 
symptoms documented during the veteran's 
active duty service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


